Citation Nr: 0611676	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-41 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for and cervical spine 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1955 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in which the RO denied the benefit sought on appeal.

In January 2006, the veteran testified at a hearing before 
the undersigned that was conducted via video teleconference.


FINDING OF FACT
Competent medical evidence of record relates the veteran's 
current degenerative disc disease of the cervical spine to 
the veteran's active duty service.  


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was incurred 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005).  VCAA provides, among other 
things, that VA will make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2005).

In this case, a letter dated in August 2003 specifically 
informed the veteran of the substance of VCAA.  Nevertheless, 
since this decision represents a complete grant of the 
veteran's appeal, the veteran cannot be prejudiced by any 
deficiency, if any, in the notice and assistance requirements 
of VCAA.  As such, the Board will dispense with any further 
discussion of VCAA and will proceed to the issue presented on 
appeal.  

B.  Law and Analysis

The veteran contends that he developed degenerative disc 
disease of the cervical spine as a result of a jeep accident 
he was involved in during service.  See September 2003 
statement; January 2006 hearing transcript.  While viewing 
the evidence in the light most favorable to the veteran in 
this case, the Board finds that the more persuasive and 
credible evidence supports the assertion that the veteran's 
degenerative disc disease of the cervical spine is related to 
his accident in service.  Therefore, the Board grants this 
appeal. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In this case, the veteran asserts that while in service, he 
was involved in a jeep accident during which he was thrown 
from the passenger seat to the back seat.  September 2003 
statement.  He testified that he experienced pain on the 
right side of his neck and right shoulder after the accident.  
January 2006 hearing transcript, p. 5.  He reported that he 
was taken to the base infirmary, where a physical examination 
revealed that nothing was broken.  September 2003 statement.  
However, the veteran stated that he began experiencing neck 
problems a few days after his injury.  January 2006 hearing 
transcript, p. 6.  He testified that he did not report these 
neck problems to anyone in service, as he was placed on light 
duty and transferred to a teaching facility.  Id., pgs. 7, 
12.  

After service, the veteran reported that he experienced 
numbness of the right arm and hand periodically that would go 
away with the application of ice.  September 2003 statement; 
January 2006 hearing transcript, p. 7.  He also reported a 
tingling sensation in his arms.  January 2006 hearing 
transcript, p. 12.  The veteran did not seek medical 
attention during this period of time, other than seeing a 
chiropractor that "kind of straightened out" his neck and 
shoulder in 1971 or 1972.  Id., pgs. 6-8.  The veteran stated 
that he underwent a magnetic resonance imaging (MRI) in 
approximately 1986 or 1987 after experiencing an increase in 
intensity and frequency in regards to numbness of his arms.  
Id., p. 8.  It was at that time that he was told by a 
neurologist that he had damaged vertebrae and that this 
damage occurred when he was much younger.  September 2003 
statement; January 2006 hearing transcript, p. 11.  The 
veteran stated that he had not had any other injuries after 
service that could possibly be associated with his current 
neck problems. January 2006 hearing transcript, p. 12.

Regarding the first element necessary for a grant of service 
connection, medical evidence of a current disability, the 
record on appeal shows that the veteran has been diagnosed 
with degenerative disc disease of the cervical spine with 
right radiculitis.  See July 2004 VA examination report.  
This medical diagnosis constitutes a current disability for 
VA purposes, and fulfills the first element of the service 
connection test.

In regard to the second element necessary for service 
connection, evidence of an in-service incurrence of an 
injury, the Board observes that the veteran's service medical 
records were damaged in a fire that took place at the 
National Personnel Records Center (NPRC) Headquarters in July 
1973.  See May 2004 Request for Information sheet.  NPRC 
provided copies of all available service medical records to 
the RO, and the Board observes that these records include the 
veteran's service entrance examination report, his service 
separation examination report, and service medical records 
that discuss a jeep accident in December 1955 for which the 
veteran received medical treatment.  Specifically, the 
December 1955 records indicate that the veteran was seen for 
complaints of pain in the right wrist and forearm after 
sustaining injuries in a jeep accident.  An X-ray study of 
the veteran's right arm at that time was negative, and the 
veteran was supplied with a sling and a prescription for an 
Ace bandage.  He was rechecked the following day; the record 
notes that the recheck was negative.  

While the service medical records associated with the claims 
file do not reflect that the veteran complained of neck pain 
at the time of his service accident, the veteran explained 
during his January 2006 Board hearing that he did not begin 
to experience neck pain and problems until a few days after 
his injury.  January 2006 hearing transcript, p. 6.  The 
Board observes that the claims file does not contain service 
medical records subsequent to the veteran's December 1955 
accident other than the January 1957 service separation 
examination report.  While the Board acknowledges that this 
examination report indicates that the veteran's spine was 
normal at discharge, the Board does not find this document 
particularly persuasive in light of the veteran's testimony 
that while he experienced neck pain and problems in service, 
the symptomatology occurred on a periodic basis and resolved 
without medical assistance prior to 1986 or 1987 (when the 
symptomatology increased in frequency and intensity).  
Therefore, the veteran may not have been experiencing 
relevant symptomatology at that time of his discharge from 
service.  

Ultimately, the Board cannot be certain that all of the 
veteran's service medical records have been associated with 
the claims file and/or whether any missing service medical 
records would corroborate the veteran's testimony.  In cases 
where a veteran's service medical records are unavailable, 
through no fault of the veteran, there is a "heightened duty" 
to assist the veteran in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39, pgs. 45-49 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
this case, due to the possibility that relevant service 
medical records are missing and in light of the fact that the 
Board finds no reason not to credit the veteran's January 
2006 hearing testimony, the Board is inclined to afford the 
veteran the benefit of the doubt with regard to this issue 
and finds that his documented service accident and hearing 
testimony are sufficient to fulfill the requirement of the 
second service connection element.  

With respect to the last element necessary to establish 
entitlement for service connection, a nexus opinion, the 
Board observes that the claims file contains medical opinions 
both in favor and against the veteran's claim.  In this 
regard, the veteran underwent a VA examination in July 2004 
during which the VA examiner diagnosed degenerative disc 
disease of the cervical spine.  The examiner opined that the 
veteran's disorder was a naturally occurring phenomenon that 
was not likely related to his jeep accident.  See July 2004 
examination report.  The examiner based his opinion upon the 
lack of documentation of any spine injury related to the 
veteran's jeep accident in service.  Id.  

The veteran submitted two private medical opinions in support 
of his claim.  The first opinion, provided in February 2006 
with a waiver of initial RO consideration (See 38 C.F.R. 
§ 20.1304 (c) (2005)), was from M.L., D.C.  Dr. L. indicated 
that he reviewed a history provided by the veteran, performed 
a physical examination and reviewed X-ray studies.  He 
indicated that the veteran's degenerative changes of the mid-
to-lower cervical spine were consistent with an 
acceleration/deceleration accident.  He opined that the 
veteran's condition was more likely than not a result of the 
accident that occurred in service.  See February 2006 report 
from Dr. L.  

Also in February 2006, the veteran submitted an opinion from 
D.P., M.D. with a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304 (c).  In this letter, Dr. P. indicated that he 
reviewed the veteran's December 2004 MRI scan and found 
evidence of disc herniation and cervical spondylosis at the 
C5-C6 level with accompanying foraminal stenosis.  Given the 
veteran's reported history of pain in the neck region, he 
stated that the cervical MRI scan would correspond to the 
veteran's symptoms of neck pain and that if these reported 
symptoms began following the jeep accident in service, "one 
would make the appropriate determination that the injury at 
the time of the accident was one of disc herniation, which 
over the years evolved into cervical spondylosis." See 
February 2006 letter from Dr. P.   

Although the Board acknowledges that both February 2006 
medical opinions provided by the veteran rely upon his self-
reported history, the Board finds that these opinions are 
more persuasive than that of the July 2004 VA examiner in 
light of the Board's resolution of doubt in the veteran's 
favor, discussed above, that he experienced neck pain and 
problems after his jeep accident in service.  Based upon this 
finding, the Board must accord greater probative weight to 
the opinions of Drs. L. and P. since the July 2004 examiner 
based his opinion entirely upon the lack of evidence 
indicating that the veteran experienced a spinal injury in 
service.  Thus, the third element of the test for service 
connection has been met.  

Therefore, based on a thorough review of the record on 
appeal, the Board finds that the evidence supports the 
veteran's claim of entitlement to service connection for a 
cervical spine disability, and the appeal is granted.  


ORDER

Service connection for a cervical spine disability is 
granted.  



____________________________________________
C. Kedem
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


